   Case: 1:19-cv-07806 Document #: 1 Filed: 11/26/19 Page 1 of 6 PageID #:1                             PL



UNITED STATES DISTRICT COURT                                                    RECEIVED
            For The
NORTHERN DISTRICT OF ILLINOIS                                                   c Nov 26        2019



                                                                              cLEI[,oLIHBBffi BIBtu*'



Leotis D Carr
6731 s Champlain
Chicago Illinois 60637
                                                      1:19cv-07806
                                                      Judge Elaine E. Bud<lo
                                                      Magistrate Judge Gabriel A_ Fuentes


           VS

lL DEPT of Healthcare and Family Services
PO BOX 19119
Spri n gfiel d,l' L,627 I 4


Kimberly Foxx
Cook County State's Attorney's Office
69 W Washington
Chicago, lll,60602
                                                                                         CAUSE#
Gook County circuit court
Child support enforcement division
50 w Washington
Chicago ll 60602

                                Affidavit        Of        Fact
          "Writ In The Nature of Discovery" lLawful Warning / Notice"


Ministerial Offrces and Offrcers and Agencies, and Agents for the Agency, Administrations and
Administrators, and Departments, namely,Kimberly Foxx do not have the judicial power or
authority to compel authority over the people.

Unless, there exist a contract between the party or parties, at the will of the party or parties. of
which contract must be existing by free, prior and informed consent. Said contract must bear my
signature, must not contain any adhesions, must not be done under threat, duress or coercion,
must be clear, concise and specific, and must not be construed to deny any of my retained and
reserved Rights.
     Case: 1:19-cv-07806 Document #: 1 Filed: 11/26/19 Page 2 of 6 PageID #:1




Every U.S. Court of Appeals that has addressed this issue, has held that child support is a
common, commercial (and civil) debt, See, U.S. v. Lewko, 269 F.3d 64, 68-m (lst Cir.
200l)(citations omitted) and U.S. v. Parker, 108 F.3d 28, 3l (3rd Cir. 1997). Allen v. City of
Portland, 73 F.3d 232 (gth Cir. 1995), the Ninth Circuit Court of Appeals (citing cases from the
U.S. Supreme Court, Fifth, Seventh, Eighth and Ninth Circuits) "by definition, probable cause to
arrest can only exist in relation to criminal conduct; civil disputes cannot give rise to probable
cause"; Paff v. Kaltenbach, 204 F.3d 425, 435 (3rd Cir. 2000) (Fourth Amendment prohibits law
enforcement officers from arresting citizens without probable cause. See, Illinois v. Gates,462
U.S. 213 (1983), therefore, no body attachment, bench warrant or arrest order may be issued.

If a person is arrested on less than probable cause, the United States Supreme Court has long
recognized that the aggrieved party has a cause of action under 42 U,S.C. $1983 for violation of
Fourth Amendment rights. Pierson v. Ray, 386 U.S. 547, 87 S.Ct. 1213 (1967). Harlow v.
Fitzgerald, 457 U.S. 800, 818 (there can be no objective reasonableness where offrcials violate
clearly established constitutional rights such as-(a) United States Constitution, Fourttt
Amendment (including Warrants Clause), Fifth Amendment (Due Process and Equal Protection),
Ninth Amendment (Rights to Privacy and Liberty), Fourteenth Amendment (Due Process and
Equal Protection).

Substantive Point of Right #l:
"Ministerial offrcers are incompetent to receive grants of judicial power from the legislature,
      their acts in attempting to exercise such powers are necessarily nullities." Burns v.
        SUD*-CI., SF, 140 Cal.1.

Failure to produce said delegated authority is proof that the Agency namely is COOK COUNTY
CIRCUIT COURT CHILD SUPPORT ENFORCEMENT DIVISION AND KIMBERLY FOXX
is attempting to bring injury to the people, namely Leotis D.Carr and deprive our liberties and
commit human traffrcking and genocide upon my family.

Inferior Courh This terrn may denote any court subordinate to the chief appellate tribunal in
      the particular judicial system (e.g. trial court); but it is also commonly used as the
      designation of a court of special, limited, or statutory jurisdiction, whose record must
      show the existence and attaching ofiurisdiction in any given case. in order to give
                                               .




                             Writ In The Nature Of Discovery
Therefore, the following questions are placed before this Administration Court COOK
COUNTY CIRCUIT COURT CHILD SUPPORT ENFORCEMENT DTVISION AND
KIMBERLY Foxx seeking Full Disclosure, of which, MUST be lawfully responded to in kind
AND ALL points of Inquiry MUST be answered.
!$:t. Ooes a contract exist between Leotis D. Carr bearing my signature?
2. If such contract   does exist, produce it for the record.
5;3.   If
        such a contract exists, provide proof that said contract acts as a waiver of my Right To
Privacy and to my right to be left alone, which is protected under the 46 amendment of the
American Constitution FOR the United States of America, wherein my rights are secured and
protected from encroachment.
    Case: 1:19-cv-07806 Document #: 1 Filed: 11/26/19 Page 3 of 6 PageID #:1




                                                                                     / Employees
Questions arise as to the type of Administration /Tribunal and or Court and Officers
of same and their or the tawful   jurisdiction and Delegation of Authority  of COOK     COLINTY
CIRCT/IT COURT CHILD SUPPORT ENFORCEMENT DIVISION AND KIMBERLY FOXX
over the people. The Administration Court must be in possession of it, and must produce it as
proof   in   order   for (any) to have validity of
                                                 Judgements' prior or intended. Family
Administrations, Family Courts and Services or Agencies and agents of the agency, are NOT
granted judicial authority by the Legislature.


                                Summary of the Complaint

I was never informed of the legal consequences of child support contract which is required by
law. If my rights were afiorded me, said contract would not exist because I would have not agreed
to such matters. I have had my bank account and paychecks garnished, I've been threatened with
Jail time if not comply with state contact, which is a violation of my due process because civil
cases have no probable cause for arrest. I've been restricted from getting State issued business
licenses or occupational licenses and certificates, recreational permits. This Title IV A Financial
institution (Illinois Dept of Healthcare and family services)and Title IV D enforcement agencies
(Cook County Circuit courts) are in Direct violation of my constitutional rights as stated in this
affidavit of facts.


   This court has caused nothing but hardship upon my name and bears no grounds to be enforced
as stated in EX PARTE DAVIS, 344 SW 2d 925 (1976): Federal statutes guarantee protection
from having "imputed income" orders. Furthermore, these stafutes provide protection of my
rights to be free from unlawful child support or any kind of garnishment. That, child support is a
civil matter and there is no probable cause to seek or issue body attachment, bench warrant, or
arrest in child support matters because it is a civil matter.

The use of such instruments (body attachment, bench warrants, arrests, etc.) presumably is a
method to "streamline" arresting people for child support and circumventing the Fourtlt
Amendment to the United States Constitution, and is used as a debt-collecting tool using unlawful
arrests and imprisonment to collect a debt or perceived debt.


The arrest of non-custodial parents in which men make up significant majority of the "arrestees",
is "gender profiling", "gender biased discrimination" and a "gender biased hate crime" in that it
violates the Equal Protection Clause of the Fourteenth Amendment. A man, pursuant to the Equal
Protection Clause of the Constitution of the United States, cannot be arrested in a civil matter as a
woman is not. There is no escaping the fact that there is no probable cause in a civil matter to
arrest or issue body attachment. "Probable cause" to arrest requires a showing that both a crime
has been, or is being committed, and that the person sought to be arrested committed the offense.
U.S.C.A. Const. Amend. 4. In the instant case, no probable cause can exist, because the entire
matter has arisen out of a civil case. Therefore, seeking of body attachment, bench warrant, or
arrest by the Petitionerand/or issuing of the same by the court, in this civil case would be against
the law and the Constitution.

Under U.S. v. Rylander ignorance of the order or the inability to comply with the child support
order, or as in this case, to pay, would be a complete defense to any contempt sanction, violation
of a court order or violation of litigant's rights.
   Case: 1:19-cv-07806 Document #: 1 Filed: 11/26/19 Page 4 of 6 PageID #:1




 Substantive Point of Right #3:
"Waivers      of Constitutional Rights, not only must they be voluntary, they   must be knowingly
     intelligent acts done with suffrcient awareness." Brady v. U.S.,397 U.S. 742,748.


  Substantive Point of Right #4:
                                                       a person from unwanted disclosure
 "Right of privacy is a personal right designed to protect                                    of
     personal information." CNA Financial Corporation v Local 743, 515 F. Supp.942.

u;4. You must provide substantial and lawful, binding proof that I consented and granted you
Kimberly Foxx and the Agency you represent COOK COUNry CIRCUIT COURT CHILD
SUPPORT ENFORCEMENT DIVISION Rights over my Children, which supercede mine as a
Father. Being aboriginal and indigenous, I have the 'Individual and Collective fught'to Live in
Freedom, Peace and Security as a Distinct People, and a 'Right' to the full guarantees against
Genocide or any other'Acts of Violence', including the Removal of Indigenous Children From
Their Families and Communities Under Any Pretext. In addition I have the Individual Right
to Life, Physical and Mental Integrity, Liberty and Security of Person. See Universal Declaration
of the Rights Of Indigenous People'; Part II; Article 6. As well, any state government,
Agency, Agent for the Agency Kimberly Foxx CANNOT determine what is best for me or my
children:

Substantive Point of Right #5:
Under The United States Republic's Constitutional system of Government and upon the
   individuality and intelligence of the citizen, the state does not claim to control one's conduct
   to others, leaving one the sole judge as to all that affects oneself,, Muqler v. Kansas 123 US
     623. 659   -   60:

5.    Request for Averment of Jurisdiction: Please produce, for the Record, the Delegation of
     Authority for this Court COOK COUNTY CIRCUIT COURT CHILD SUPPORT
     ENFORCEMENT DIVISION AND KIMBERLY FOXX Pursuant to Article III, Sec.l and 2
     of the United States Republic Constitution, of which all Courts derive their Judicial
     Authoriry thereby indicating their 'Right of Action' to not only probe, pry which violates
     one's' right to privacy; but also their Right of Action to adjudicate over the people, if any
     exist.

                                               Caveat
Further, I state for the record, I have not entered into, nor do I wish to enter into any contracts
knowingly, willingly, intentionally or unintentionally, with COOK COLINTY CIRCUIT COURT
CHILD SUPPORT ENFORCEMENT DryISION AND KIMBERLY FOXX

Whereas, when no contract exists there is no obligation. In Order for an obligation to exist a
contract MUST exist and it must not have adhesions, must be concise and cannot be an
unconscionable contract that violates substantive Rights of the People, less it is Void Ab Initio.
and;
Whereas, Any Demand to compel me to act or perform, must be a Lawful demand.
and;
Whereas, this Court is acting under Statutes, which are not Law. Any applicable Law must be
produced for the record; no statute(s) can violate the Rights secured by the People in the
Supreme Law, the American Constitution FOR the United States of America, established to
   Case: 1:19-cv-07806 Document #: 1 Filed: 11/26/19 Page 5 of 6 PageID #:1




protect the Rights of the People, of which every state, state constitution, state court, charter,
sub-charter, chapter, sub-chapter, association, agency, agent forthe agency, entity, corporation, et
al, must abide by and cannot abrogate, namely,(COOK COI-INTY CIRCUIT COURT CHILD
SUPPORT ENFORCEMENT DTVISION AND KIMBERLY FOXX (See Article VI of the
American Constinrtion).


Substantive Point of Risht #6:
When acting to enforce a statute and its subsequent amendments to the present date, the judge
     of the municipal court is acting as an administrative offtcer and not in a judicial
     capacity; courts in administering or enforcing statutes do not act judicially, but merely
     ministerially". Thompson v. Smith,-154 SE 583.

and;
Whereas, the COOK COUNTY CIRCUIT COURI CHILD SUPPORT ENFORCEMENT
DIVISION AND KIMBERLY FOXX is acting outside of its statutory limitations and violating
the Laws, committing fraud, genocide, collusion and Treason, which is highly penal, and
attempting to enforce under a non-existing or Void contract, and / or by statute, giving no validity
or jurisdiction to any judgment conferred upon this matter.

Substantive Point of Right #7:
 "If    the court is not in the exercise of its general jurisdiction, but of some special statutory
       jurisdiction, it is as to such proceeding an inferior court, and not aided by presumption
        in favor ofjurisdiction." Smith's Leading Cases, 816.

Therefore, failure to address ALL of the issues raised herein equates in law as to have addressed
NONE of them and will serve as a waiver for any claims you are attempting to assert over me or
my family.
 lltrjTherefore, I demand your administration to cease and desist all contact with this family. I am
allotting 7 (seven) days for a corresponding Affrdavit signed by the Respondent under penalty of
perjury. Failure to do so, lawfutly places your administration in Default and in violation as
follows:

Should your administration attempt to proceed with this matter by way of Threat, Duress and
Coercion, without responding to this Writ, and without Due Process of Law, which is afforded to
ALL, it constitutes a violation of the fourth amendment, secured by the constitution, as well as a
violation of Title 18 U.S.C., Section 241: Conspiracy Against Rights. Title 18 U.S.C., Section
242: Deprivation of Rights Under Color of Law.


                                  Lawful Notice and Warning
You will be prosecuted at the full extent of the law, as both criminal and civil charges will be filed
on All agents and principals involved, in both their private and professional capacity, for their
collusion in depriving the rights of the people and committing Fraud, Treason and Genocide
against the people and against their oath bound obligations and fiduciary duties.

Substantive Point of Right #8:
   Case: 1:19-cv-07806 Document #: 1 Filed: 11/26/19 Page 6 of 6 PageID #:1




"Officers of the court have no immunity, when violating a Constitutional right, from
    liability. For they are   deemed to know the   law." Owen v.Independence,     100 S.C.T.
    1398,445 US 622.

Substantive Point of Right #9:
 "An unconstitutional act is not law; it confers no rights; it imposes no duties; affords no
   protection; it creates no offrce; it is in legal contemplation, as inoperative as though it had
   never been passed." Norton v. Shelby County, 118 U.S. 425


                                       Relief Sought
    1. I ask that all judgements                                       until final
                                       ordered on this cause be set aside
         judgement in this matter
    2.    i would like for my name to be removed from all child support orders and
         terminated
    3.   I would like the child support department to stop all lians, income
          garnishments, writs of arrest under or using my family name to stop.
          l*ijNotlce to Agent ls Notice to Principal, Notice To Princlpal ls Notice   To   Agent!

I agree to provide the Clerk's Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with
the Clerk's Offrce may result in the dismissal of my case




                                                            ZGr /q

                         PrintedName:       /- uo/ i S (o.,-
